FILED
                             NOT FOR PUBLICATION                            NOV 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DENNIS MICHAEL GIECK,                            No. 10-55775

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01460-DMS-
                                                 JMA
  v.

R. J. DONOVAN, Warden; et al.,                   MEMORANDUM *

               Defendants,

  and

ROMERO, Chief Medical Officer; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                             Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dennis Michael Gieck, a California state prisoner, appeals pro se from the

district court’s judgment as a matter of law under Fed. R. Civ. P. 50(a) in his 42

U.S.C. § 1983 action alleging constitutional violations. We have jurisdiction under

28 U.S.C. § 1291. We dismiss.

      We are unable to consider Gieck’s contention that the district court erred by

granting defendants’ motion for judgment as a matter of law because Gieck failed

to provide any portion of the trial transcript. See Fed. R. App. P. 10(b)(2); Hall v.

Whitley, 935 F.2d 164, 165 (9th Cir. 1991) (per curiam). To the extent that Gieck

seeks to challenge the district court’s denial of production of transcripts at

government expense, the district court did not abuse its discretion because Gieck

did not explain the issues that he would raise on appeal. See McKinney v.

Anderson, 924 F.2d 1500, 1511-12 (9th Cir. 1991), overruled on other grounds by

Helling v. McKinney, 502 U.S. 903 (1991) (reviewing for an abuse of discretion

and noting that “[p]roduction of the transcript at government expense for an

appellant in forma pauperis in a civil case is proper under 28 U.S.C. § 753 if a trial

judge certifies that the appeal is not frivolous and presents a substantial question”).

      DISMISSED.




                                           2                                     10-55775